DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber WO 2017160341 A1 in view of Ton EP 2973549 B1.
Regarding claim 1 teaches Gruber teaches a method for transcribing spoken language (methods for dictation-based text editing, see par. [0005]) includes: 
during a first time period: 
receiving a first gesture from a user at a user interface of a computing device (Contact/motion module 230 optionally detects a gesture input by a user, see par. [0084]); 
capturing a first segment of an audio recording during human speech by the user (receiving, from the microphone, a first natural-language user input, see par. [0013]); 
transcribing the first segment of the audio recording into a first text sequence ( a first natural-language user input; transcribing the first natural-language user input into text and displaying the transcribed text in the text staging area, see par. [0013]); 
formatting the first text sequence in a first text format according to the first gesture (in response to determining that the natural-language user input includes a predefined editing command, device 104 can modify the previously obtained text by changing the formatting of the target text string. Such formatting may include underlining, italicizing, striking through, changing all letters to uppercase or lowercase letters, capitalizing the first letter, etc., depending on the predefined editing command., see par. [0254];  some embodiments, the user can delete a selected word or phrase in the text staging area using a touch-based gesture on the touch-screen of device 104, such as a vertical swipe or flick., see par. [0303]); 
during a second time period: 
receiving a second gesture from the user at the user interface (in response to detecting a second tap on the same word device 104 deselects the word and selects the space immediately before or after the word, see par. [0269]); 
capturing a second segment of the audio recording during human speech by the user ( In some embodiments, the processing unit is further configured to detect (e.g., with detecting unit 1132) a second natural-language user input , see par. [0330]); 
transcribing the second segment of the audio recording into a second text sequence (select a second alternative replacement text string from the one or more alternative replacement text strings, and replace the first alternative replacement text string with the second alternative replacement text string, see par. [0330]); 
formatting the second text sequence in a second text format according to the second gesture (whether the second user input is indicative of the second confirmation, and in accordance with a determination that the second user input is indicative of the second confirmation, replace the second instance of the target text string with the replacement text, wherein modifying the textual data comprises replacing the second instance of the target text string with the replacement text string. In some embodiments, modifying the textual data comprises modifying a visual formatting of the textual data, see par. [0339-0343]); 
compiling the first text sequence, in the first format, and the second text sequence, in the second format, into a structured textual document (dictation-based editing can be used to modify text in a document, an electronic message, a text message, a digital assistant query, etc. Such dictation-based editing can be used to modify text that was previously transcribed from dictated inputs or text that was entered using a keyboard, for example, see par, [0213]); 
identifying a recipient of the structured textual document (A “send a message” domain can be associated with a “send a message” actionable intent node, and may further include property nodes such as “recipient(s), see par. [0195]); 
and transmitting the audio recording and the structured textual document to a second computing device associated with the recipient (send message, see par. [0195]).
However Gruber does not teach populating the structured textual document with a set of text flags; linking each text flag, in the set of text flags, to a keytime in the audio recording.
In the same field of endeavor Ton teaches  switching between modes based on a detected gesture. Ton teaches systems and methods for improved voice dictation that is able to better account for a user's natural speech patterns and differentiate between different meanings for dictated words, including words that may be commands and/or punctuation, see par. [0004].
Ton teaches populating the structured textual document with a set of text flags (FIG. 2C shows the result of FIGS. 2A and 2B. As shown in FIG. 2C, display component 114 of device 100 displays a message to Matt that includes the text "Matt can you send me the message Charles forwarded you." By correlating a detected gesture with detected audio waveforms, and matching the time stamp of the detected gesture to a time stamp  of the detected audio waveforms, processing component 106 understands when user 120 wants the detected audio waveforms to be processed in an alternate mode to give the detected audio waveforms an alternate meaning, and when user wants the detected audio waveforms to be processed in a first, normal mode, to give the detected audio waveforms a first, normal meaning, see par. [0026]); linking each text flag, in the set of text flags, to a keytime in the audio recording (processing detected audio waveforms in a first mode and second mode. The method includes steps of detecting, by a microphone, an initial audio waveform input, initiating gesture detection, time stamping the audio waveform input, detecting if a touchless gesture is performed, time stamping a detected touchless gesture, and processing, by one or more processors coupled to the microphone, the audio waveform input in the second mode from about the timestamp of the detected touchless gesture until about a time when a touchless gesture is no longer detected, see par. [0007]).
It would have bene obvious to one of ordinary skill in the art to combine the Gruber invention with the teachings of Ton for the benefit of better accounting for a user's natural speech patterns and differentiate between different meanings for dictated words, including words that may be commands and/or punctuation, see par. [0004].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Parkinson ‘355 teaches using hand gestures for text editing when reading a text transcription, see par. [0051].
Seaberg ‘087 teaches utilizing speech and gestures to add punctuation during dictation of text in a word processing environment, see par. [0009].
Roth ‘954 teaches using buttons and gestures for turning speech recognizer on and off to allow first and second utterances to be recognized, see abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/            Primary Examiner, Art Unit 2656